UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. ) Under the Securities Exchange Act of 1934 Information Services Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 45675Y104 (CUSIP Number) October 6, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.45675Y104 1. Names of Reporting Persons Chevrillon & Associés 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization France Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 5.77% Type of Reporting Person (See Instructions) CO Page 2 of 5 pages Item 1. (a)Name of Issuer: Information Services Group,Inc. (b)Address of Issuer’s Principal Executive Offices Two Stamford Plaza 281 Tresser Boulevard Stamford, CT 06901 Item 2. (a)Name of Person Filing Chevrillon & Associés (b)Address of Principal Business Office or, if none, Residence 4/6 Rond Point des Champs Elysées Paris, France 75008 (c)Citizenship France (d)Title of Classof Securities Common Stock (e)CUSIP Number 45675Y104 Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b)or (c), check whether the person filing is a: Not Applicable Item 4. Ownership \ (a)Amount Beneficially Owned: On January 4, 2011, the Issuer executed an Agreement for the Sale and Purchase of the Entire Issued Share Capital of CCGH Limited (the “Agreement”) and consummated the acquisition of the entire issued share capital of CCGH Limited, an English corporation (“Compass”).Under the terms of the Agreement, CPIV S.A. (“CPIV”), a subsidiary of the Reporting Person, agreed to sell and transfer, and the Issuer agreed to buy, CPIV’s share capital of Compass (the “Share Purchase”).The Share Purchase was consummated on January 4, 2011.CPIV received as consideration for the Share Purchase cash, convertible notes and 1,029,437 shares of ISG common stock which are subject to transfer restrictions that expire on January 31, 2013. Page3 of 5 pages Since the consummation of the Share Purchase, the Reporting Person has made open-market purchases totaling 438,888 shares of ISG common stock and CPIV has made open-market purchases totaling 636,345 shares of ISG common stock. (b)Percent of Class: 5.77% (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: (ii)Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: (iv)Shared power to dispose or to direct the disposition of: 0 Item 5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following []. Item 6 Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of a Group Not Applicable Page4 of 5 pages Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Not applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. October 6, 2011 Date /s/ Cyrille Chevrillon Signature Cyrille Chevrillon Name President de Compagnie Financeciere Chevrillon, Associé Commandité Gérant de Chevrillon & Associés Title Page5 of 5 pages
